Xtralink Corporation 7582 Las Vegas Boulevard, Suite # 325, Las Vegas, Nevada 89123 Phone: 702-637-6144|Fax: 702-534-4963|Email: xtralinkcorp@gmail.com November 9, 2011 United States Securities and Exchange Commission Division of Corporate Finance Washington, D.C. VIA EDGAR Ladies and Gentlemen, RE: Registration of on Form 10 Filed September 30, 2011 File No. 000-54508 Thank you for your letter dated October 27, 2011. Below are our answers to your comments. 1. We will consider withdrawing our filing before the effective date if comments remain outstanding and before the automatic effectiveness date. Explanatory Note, page 2 2. We have revised our disclosure to refer to reporting obligations under Section 13(a) of the Exchange Act. Item 1. Business, page 2 Business of Issuer, page 2 3. We have revised throughout our Registration Statement that we have one officer and director. 4. We have updated our disclosure to state the perceived advantages of being a publicly traded corporation. Please see the revised risk factor where we state: We were organized as a vehicle to investigate and, if such investigation warrants, acquire a target company or business seeking the perceived advantages of being a publicly held corporation as such target maybe be attracted to financing options and liquidity potential not available to private enterprises. 5. We have revised our disclosure to state that our due diligence will encompass an inspection of the target company’s facilities. We previously stated that our due diligence will encompass an inspection of our facilities in error. 6. Upon further examination, we have removed reference to costs related to indemnification as such costs will not be incurred when selecting and evaluating target businesses. Item 1A. Risk Factors, page 5 7. We have added the risk factor as follows: We are dependent on the services and advances from our President and the loss of his services and working capital contributions will have a material adverse effect on our ability to carry on business. We are substantially dependent upon the efforts and skills of our company President, Mr. Maurice Sale. We do not have an employment contract and thus he has no obligation to fulfill his capacities as President for any specified period of time. The loss of the services of Mr. Sale will have a material effect on our business in that we would not have the necessary leadership to continue operations.
